opinion on petition to eeiieae.
"Wn-KES, J.
This is a petition to rehear, based upon the ground that the Court has mistaken both the law and facts on the original hearing. Tf this be true the petitioner is entitled to relief. The error of law alleged is this: The suit was brought by the administrator to recover damages for the death of his intestate, for the benefit of the widow. The defendant interposed a plea that the widow had compromised and settled her claims against the company, and what purported to be her written acquittance was filed with the plea and made part of it. There was a replication to this plea denying that there was any accord and satisfaction, and in the alternative, that if an acquittance was executed by the widow' she was in ignorance of its contents and meaning and it "was obtained by fraud.
This replication was demurred to and the demurrer was sustained. Thereupon another replica-*505lion was filed, substantially the same as the first, and making’ virtually a plea of non e$i factum. though defectively stated, to ' the written acquittance filed. This was also demurred to, and this demurrer sustained. Thereupon the record states that defendant, by attorney, moved for. a judgment by default against the plaintiff for want of replication to the plea, and the plaintiff’s attorney declined to make further replication than as had been already filed, and judgment by default was taken and the suit was dismissed.
As we understand the petition to rehear, the insistence is that the demurrer admitted the truth of the matters stated in the replication, while it is alleged this' Court held it in effect to be an admission of the truth of the plea.
Tt is true the demurrer to the replication admitted the truth of its statements, but this admission, :ts in all cases of demurrer, was only for the purpose of testing the sufficiency of the replication. It does not extend beyond that. The replication having been declared bad on demurrer, passes out of the record as though it had never been filed, except for purposes of review. It has been reviewed in this case and found to be bad. After the replication was thus disposed of, plaintiff was given the opportunity to make- further defense or answer to the plea but declined to do so, and judgment by default was taken against him in Ihe absence of further defense. So that *506the ad mission of the truth of the plea was made hy plaintiff himself by refusing to 'reply to it. It results that the facts as ■ admitted by plaintiff himself on his default are that the widow did make the accord and satisfaction as the 'plea alleges. *
Plaintiff complains that this Court held that-the plea constituted a good defense and proceeded to dismiss the plaintiff’s suit as though the plea had been sustained by the proof. The plaintiff’s suit was dismissed because the plaintiff himself refused and failed to deny the truth of the plea after his insufficient replication had been successfully demurred 'to, and for all purposes in the Court below stricken out. Plaintiff in his petition states that he admitted the sufficiency of the plea as a defense by not demurring to it, but that the truth of the plea is a wholly different matter and he desires to controvert and put that in issue.
But tint is exactly what he was called on to do in the Court below, viz., to put the plea in issue, but he declined to do so, and default was taken. ITe not only declined to put the truth of (¿he pica in issue but made no complaint in the Court below that it refused to allow him to do so. ITe could not assign such complaint, as the record shows he was invited to put it in issue properly after his insufficient replication was rejected, and he refused to so do.
*507Ti. is true the facts are adjudged against him, ■without issue, without trial, without proof, as he states, hut it was wholly upon the ground that he refused to controvert them by a proper replication.
'Now, as to the merits of the case, that has already been passed upon, and the objections made 'to the holding of the Court now were fully considered and passed on on the original hearing.
It is said the widow cannot in this suit controvert the fact of a settlement and compromise by her, for she, is not a party to the suit. She is the sole beneficiary. Ho one else has any interest in the suit and can have none in the recovery. If she wishes to controvert the fact that she has compromised, she can certainly do so by proper proceeding by herself or in conjunction with the administrator, as was said in the original opinion, but the administrator cannot compel her to . repudiate her settlement and permit a suit to be Drought for her use not withstanding such settlement.
We cannot see that the right of any widow to question a compromise said to have been made by her is involved. The question decided is, that an administrator cannot do so unless • she joins with him or in her own right seeks to avoid it.
The petition is dismissed.
Judge Caldwell dissents.